Title: John Hollins to Thomas Jefferson, 18 October 1812
From: Hollins, John
To: Jefferson, Thomas


          Dear sir Mount Warren sunday Morng 18 Octr 1812 
          I have been passing my time very agreeably, for some days past, with the farmers of this neighbourhood, & I am much pleased to find they are all doing so well, it is however rather out of my way, I must therefore return to my commercial pursuits, & intend myself the pleasure of seeing you on Tuesday next, accompanied probably by Mr & Mrs Stevenson, & Mrs H, and hope we may be so fortunate as to find you at home, & in perfect health—under that hope I subscribe myself 
          Your friendJno Hollins
        